August 28, 2008 Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, D.C.20549 Attention:PamelaA.Long, Esq. Re: Microfield Group, Inc. Form S-1 filed July 10, 2008 File No. 333-152249 Dear Ms.Long: This letter sets forth the responses of Microfield Group, Inc., an Oregon corporation (the “Company” or “we”), to the comments received from the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) by letter dated August 6, 2008 concerning the Company’s Registration Statement on Form S-1 (File No. 333-152249) filed with the Commission on July 10, 2008 (the “Registration Statement”).We are authorized by the Company to provide the responses contained in this letter on behalf of the Company. The numbers of the responses in this letter correspond to the numbers of the Staff’s comments as set forth in its letter to the Company dated August 6, 2008.References in the text of the responses herein to captions and page numbers are to Amendment No. 1 to Form S-1 which is being filed herewith.For your convenience, we set forth each comment from your comment letter in bold typeface and include the Company’s response below it. General 1. Please be advised that we will not be able to declare this registration statement effective until all outstanding July 10, 2008 comments on your annual report on Form 10-K for the year ended December 29, 2007 are resolved. A response letter to the Staff’s July 10, 2008 comments on the Company’s annual report on Form 10-K for the year ended December 29, 2007 was filed with the Commission on August 22, 2008. Registration Statement Cover Page 2. Please reconcile the number of shares being registered stated in the Calculation of Registration Fee table and cover page of the prospectus, 22,227,009, with the number that you state are being registered in this offering in the Explanatory Note below the table.Ensure that the selling stockholder table shows the same number of shares as being offered as well. We have reconciled the number of shares being registered stated in the Calculation of
